Case 1:20-cv-00744-DDD-JPM Document 25 Filed 04/01/21 Page 1of1PagelD#: 148

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION

PARAMANATHAN CIVIL DOCKET NO. 1:20-CV-00744
KETHEESWARAN #A2138452668, SEC P
Plaintiff

VERSUS JUDGE DEE D. DRELL
WILLIAM P BARR ET AL, MAGISTRATE JUDGE PEREZ-MONTES
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge (ECF No. 24), noting the absence of objections thereto, and
concurring with the Magistrate Judge’s findings under the applicable law;

IT IS HEREBY ORDERED that the Motion to Dismiss (ECF No. 20) is
GRANTED and the Petition for Writ of Habeas Corpus (ECF No. 5) is DISMISSED
WITHOUT PREJUDICE.

THUS, DONE AND SIGNED at Alexandria, Louisiana, this_/ “day of Maret

2021.

     

 

‘ DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
